Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 9, 1989, convicting him of attempted murder in the first degree (three counts), criminal possession of a weapon in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to establish his guilt of three separate counts of attempted murder in the *460first degree. Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant pointed his gun at each of the three officers involved on three separate occasions and fired at them. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on all three counts was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that the court erred in permitting the prosecutor to introduce a photograph of him which showed his appearance at the time of his arrest. The defendant’s appearance had changed since the time of his arrest on the day after the crime was committed. The photograph was therefore admissible to show his appearance at the time of the crime (see, People v Logan, 25 NY2d 184, cert denied 396 US 1020; People v Esdaille, 160 AD2d 811; People v Mercado, 156 AD2d 720; People v Rios, 156 AD2d 397).
The defendant’s sentence was not excessive.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Gray, 144 AD2d 483) or without merit. Thompson, J. P., Lawrence, Eiber and O’Brien, JJ., concur.